EXHIBIT 10.2

 

SUPPLEMENTAL INDENTURE

 

THIS SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of October
14, 2004 among UbiquiTel Operating Company (or its permitted successor), a
Delaware corporation (the “Company”), and The Bank of New York, a New York
banking corporation (the “Trustee”), as Trustee under the indenture referred to
below.

 

WITNESSETH

 

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture, dated as of February 26, 2003 (the “Indenture”) in respect of the
Company’s outstanding $31,473,000 aggregate principal amount at maturity of 14%
Senior Discount Notes due 2010 (the “Notes”);

 

WHEREAS, Section 9.02 of the Indenture provides that the Company and the Trustee
may amend the Indenture with the consent of the Holders of at least a majority
in aggregate principal amount at maturity of the Notes then outstanding voting
as a single class;

 

WHEREAS, pursuant to the terms and conditions set forth in the Offer to Purchase
and Consent Solicitation Statement dated September 28, 2004 (as amended,
supplemented or modified, the “Offer to Purchase”), the Company commenced a cash
tender offer for, among others, any and all outstanding Notes and solicited the
consents of the Holders of the Notes to amend certain provisions of the
Indenture, as set forth below;

 

WHEREAS, the Holders of a majority in aggregate principal amount at maturity of
the Notes outstanding have consented to the amendments effected by this
Supplemental Indenture pursuant to the terms and conditions of the Offer and
Purchase; and

 

WHEREAS, this Supplemental Indenture has been duly authorized by all necessary
corporate action on the part of the Company.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
Company and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:

 

1.               Amendments.  Subject to Section 2 below, the following
provisions of the Indenture shall be amended as follows:

 

a.              Amendments to Article 1.  The following terms defined in Section
1.01 (Definitions) of the Indenture are hereby deleted and replaced with the
phrase “[Intentionally Omitted]”:

 

--------------------------------------------------------------------------------


 

“Acquired Debt”;

“Annualized Operating Cash Flow”;

“Attributable Debt”;

“Beneficial Owner”;

“Change of Control”;

“Closing Date”;

“Consolidated Debt”;

“Consolidated Debt to Annualized Operating Cash Ratio”;

“Consolidated Interest Expense”;

“Consolidated Net Income”;

“Consolidated Net Worth”;

“Continuing Director”;

“Existing Indebtedness”;

“Investments”;

“Net Income”;

“Offering”;

“Offering Memorandum”;

“Operating Cash Flow”;

“Permitted Investments”;

“Permitted Liens”;

“Permitted Refinancing Indebtedness”;

“Preferred Stock”;

“Principals”;

“Refinance”;

“Restricted Investment”;

“Sale and Leaseback Transaction”;

“Series B Notes”;

“Stated Maturity”;

“Total Invested Capital”; and

“Voting Equity Interests”.

 

The following terms listed in Section 1.02 (Other Definitions) of the Indenture
are hereby deleted and replaced with the phrase “[Intentionally Omitted]”:

 

“Affiliate Transaction”;

“Asset Sale Offer”;

“Change of Control Offer”;

“Change of Control Payment”;

“Change of Control Payment Date”;

“Excess Proceeds”;

“Offer Amount”;

“Offer Period”;

“Payment Default”;

“Permitted Indebtedness”;

“Purchase Date”;

“Repurchase Offer”; and

 

2

--------------------------------------------------------------------------------


 

“Restricted Payments”.

 

All references to such deleted terms in the Indenture are also hereby deleted in
their entirety.

 

b.              Amendments to Article 3.  Section 3.09 (Offer to Purchase) of
the Indenture is hereby deleted in its entirety and replaced with the phrase
“[Intentionally Omitted]”.  All references to such deleted section in the
Indenture is also hereby deleted in its entirety.

 

c.               Amendments to Articles 4.  Each of Section 4.03 (Reports),
Section 4.04 (Compliance Certificate), Section 4.05 (Taxes), Section 4.06 (Stay,
Extension and Usury Laws), Section 4.07 (Limitation on Restricted Payment),
Section 4.08 (Dividend and Other Payment Restrictions Affecting Subsidiaries),
Section 4.09 (Incurrence of Indebtedness and Issuance of Preferred Stock),
Section 4.10 (Asset Sales), Section 4.11 (Transaction with Affiliates), Section
4.12 (Liens), Section 4.14 (Offer to Repurchase Upon Change of Control), Section
4.16 (Sale and Leaseback Transactions), Section 4.17 (Limitations on Issuances
and Sales of Equity Interests in Wholly-Owned Restricted Subsidiaries), Section
4.19 (Designation of Restricted and Unrestricted Subsidiaries), and Section 4.20
(Designation of Restricted and Unrestricted Subsidiaries) of the Indenture is
hereby deleted in its entirety and replaced with the phrase “[Intentionally
Omitted]”.  All references to such deleted sections in the Indenture are also
hereby deleted in their entirety.

 

d.              Amendments to Article 5.  Each of the clauses (a)(ii) and
(a)(iii) of Section 5.01(Merger, Consolidation or Sale of Assets) of the
Indenture is hereby deleted in its entirety and replaced with the phrase
“[Intentionally Omitted]”.  All references to such deleted clauses in the
Indenture are also hereby deleted in their entirety.

 

e.               Amendments to Article 6.  Each of the clauses (e) and (f) of
Section 6.01(Events of Default) of the Indenture is hereby deleted in its
entirety and replaced with the phrase “[Intentionally Omitted]”.  All references
to such deleted clauses in the Indenture are also hereby deleted in their
entirety.

 

2.               Operative Effect.  The amendments to the Indenture set forth in
Section 1 above will become operative as of, and subject to, the acceptance for
purchase and payment by the Company of Notes validly tendered and not withdrawn
pursuant to the Offer to Purchase representing a majority of the aggregate
principal amount at maturity of Notes outstanding.

 

3

--------------------------------------------------------------------------------


 

3.               The Trustee.

 

a.               Trustee’s Acceptance.  Subject to Section 2 above, the Trustee
hereby accepts this Supplemental Indenture and agrees to perform the same under
the terms and conditions set forth in the Indenture.

 

b.              Trustee Not Responsible for Recitals.  The Trustee shall not be
responsible in any manner whatsoever for or in respect of the validity or
sufficiency of this Supplemental Indenture or for or in respect of the recitals
contained herein, all of which recitals are made solely by the Company.

 

c.               Certain Duties and Responsibilities of the Trustee.  In
entering into this Supplemental Indenture, the Trustee shall be entitled to the
benefit of every provision of the Indenture relating to the conduct or affecting
the liability of affording protection to the Trustee, whether or not elsewhere
herein so provided.

 

4.               Interpretation.  Subject to Section 2 above, the Indenture
shall be modified and amended in accordance with this Supplemental Indenture,
and all the terms and conditions of both shall be read together as though they
constitute on instrument, except that, in case of conflict, the provisions of
this Supplemental Indenture will control.  The Indenture, as modified and
amended by this Supplemental Indenture, is hereby ratified and confirmed in all
respects and shall bind every Holder of Notes.  In case of conflict between the
terms and conditions contained in the Notes and those contained in the
Indenture, as modified and amended by this Supplemental Indenture, the
provisions of the Indenture, as modified and amended by this Supplemental
Indenture, shall control.

 

5.               Severability.  In any case any provision of this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

6.               Conflict with Trust Indenture Act.  If any provision of this
Supplemental Indenture limits, qualifies of conflicts with any provision of the
TIA that is required under the TIA to be part of and govern any provision of
this Supplemental Indenture, the provision of the TIA shall control.  If any
provision of this Supplemental Indenture modifies of excludes any provision of
the TIA that may be so modified or excluded, the provision of the TIA shall be
deemed to apply to the Indenture as so modified or to be excluded by this
Supplemental Indenture, as the case may be.

 

7.               Terms defined in the Indenture.  All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Indenture.

 

8.               Benefits of this Supplemental Indenture.  Nothing in this
Supplemental Indenture or the Notes, express or implied, shall give to any
Person, other than the parties hereto and thereto and their successors hereunder
and thereunder

 

4

--------------------------------------------------------------------------------


 

and the Holders of the Notes, any benefit of any legal or equitable right,
remedy or claim under the Indenture, this Supplemental Indenture or Notes.

 

9.               Successors.  All agreements of the Company and the Trustee in
this Supplemental Indenture shall bind their successors.

 

10.         NEW YORK LAW TO GOVERN.  THE INTERNAL LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

11.         Effect of Headings.  The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

12.         Counterparts.  The parties may sign any number of copies of this
Supplemental Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

 

 

THE COMPANY

 

 

 

UbiquiTel Operating Company 

 

 

 

 

 

By:

 

 

 

Name:  James J. Volk

 

Title: Chief Financial Officer

 

 

 

 

 

TRUSTEE

 

 

 

The Bank of New York, as Trustee 

 

 

 

 

 

By:

 

 

 

Name:  Van K. Brown 

 

Title: Vice President

 

6

--------------------------------------------------------------------------------